Citation Nr: 1218076	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a separate compensable rating for a urinary dysfunction as a neurological manifestation of thoracic spine disability.  



WITNESSES AT HEARING ON APPEAL

Appellant & Fiancée



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from October 1981 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for the Veteran's thoracic spine disability, rated 20 percent, effective July 31, 2007.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The case was previously before the Board in March 2010 and in October 2010, when, in pertinent part, it was remanded for additional development.  On remand, an August 2010 rating decision increased the rating for the Veteran's thoracic spine disability to 40 percent, effective April 20, 2010.  The Board's October 2010 decision increased the rating for the Veteran's thoracic spine disability to 40 percent for the entire appeal period under consideration, and granted a separate 10 percent rating for a residual scar of the thoracic spine disability.  The Board's October 2010 decision is final as to the matters decided on the merits therein.  This matter was before the Board in January 2012 when it was again remanded for development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that any urinary dysfunction (to specifically include frequency) is a neurological manifestation of the Veteran's service-connected thoracic spine disability, so as to warrant a separate compensable rating on that basis.  


CONCLUSION OF LAW

A separate compensable rating for any urinary dysfunction (to include frequency) as a neurological manifestation of the Veteran's thoracic spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.1, 4.3, 4.6, 4.7, 4.10, 4.71a, 4.115a (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as generic notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  August 2007 and May 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2012 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Pertinent postservice treatment records are associated with the Veteran's claims file.  The RO arranged for an examination of the Veteran specifically to determine whether he has for a genitourinary disability as a neurological manifestation of his service-connected thoracic spine disability in January 2011 (with an addendum provided in February 2012).  The Board finds that the January 2011 examination (with February 2012 addendum) to be adequate for rating purposes.  The examiner reviewed the record, conducted a thorough examination of Veteran, and explained the rationale for the opinion, with citation to factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

October 2007 to April 2008 VA treatment records include an October 2007 primary care initial visit report and a December 2007 primary care follow-up report that note the Veteran's complaint of urinary frequency, mostly during the day.  He denied any urgency, hesitancy, or burning sensation.  A January 2008 neurology consult report and a March 2008 neurology follow-up report note that the Veteran continued to have urinary urgency following his thoracic spine surgery in 1997.  

In June 2008 correspondence, the Veteran reported various complications following his thoracic spine surgery; he did not mention any urinary dysfunction.  

June 2008 to September 2009 VA treatment records include June 2008 and January 2009 neurology follow-up reports that note the Veteran's complaint of urinary urgency following 1997 thoracic spine surgery.  

On September 2009 VA examination for thoracic spine disability, the Veteran reported he urinates more frequently, as often as every hour while awake over the past year.  
 
On January 2011 VA examination, the Veteran denied any renal dysfunction.  He reported he urinates between 3 to 6 times per day.  It was noted he is on hydrochlorothiazide, a diuretic.  At night, he has nocturia perhaps 3 times during a week, and never more than one time per night.  He denied using incontinence pads as he has no incontinence.  He reported some hesitancy (that lasts for seconds) when initiating urinary stream.  He had some urinary urgency, but no incontinence.  The examiner observed that there was no urinary disorder identified in the medical records.  
April 2010 to August 2011 VA treatment records include a May 2010 neurology follow-up report that notes the Veteran reported no recent urinary incontinence.  A June 2010 spine surgery orthopedic note indicates the Veteran has no bladder abnormality.  A July 2010 physical therapy report notes the Veteran has not had bladder incontinence for 2 years.  July 2010, November 2010, March 2011, and June 2011 neurology follow-up reports noted the Veteran has not experienced any recent urinary incontinence.  

A February 2012 addendum report notes that due to a transcription error, the January 2011 examination report did not explicitly state that there is documentation of bowel and bladder sphincter abnormalities.  However, such were present prior to the Veteran's thoracic spine surgery in 1997 as originally reported in the January 2011 examination report.  Noting the Veteran's report of urinating between 3 to 6 times per day, the examiner opined that an individual who is on a diuretic, as the Veteran is, the frequency of voiding is more likely than not to be related to the diuretic, salt intake, and fluid intake rather than any neurological impairment from the spinal cord problems.  The examiner stated that such is consistent with the fact that the Veteran only has nocturia 3 times a week, never more than once per night, as an individual who has neurologic impairment resulting in voiding dysfunction would be far more likely than not to also have more frequent nocturia.  It was noted that hydrochlorothiazide is well known to produce urinary frequency, and that it is a well known medical fact that variation in urinary output in individuals on diuretic therapy are related to the diuretic and daily variation in fluid intake.   

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Note (1) following the General Rating Formula for Diseases and Injuries of the Spine provides that associated neurologic abnormalities, including bowel or bladder impairment, are to be separately rated.  

Dysfunctions of the genitourinary system are rated under 38 C.F.R. § 4.115a, which include rating for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infection.  [As there is no evidence of renal dysfunction, voiding dysfunction, obstructed voiding, or urinary tract infection, such will not be addressed below.]  

Under 38 C.F.R. § 4.115a, urinary frequency with daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for urinary frequency with daytime voiding interval less than one hour, or awakening to void five or more times per night.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a separate compensable rating for urinary frequency as a neurological manifestation of the veteran's service-connected thoracic spine disability.  The Board notes the Veteran's complaints of urinary frequency, including on September 2009 VA examination that he urinates every hour while awake over the past year, and on January 2011 VA examination that he urinates three to six times per day, and has nocturia perhaps 3 times during a week (but never more than once per night).  In essence, he alleges that his urinary frequency is a neurological manifestation of t his service-connected thoracic spine disability (and warrants a separate compensable rating on that basis).  See 38 C.F.R. § 4.71a.  

Whether or not urinary frequency shown is a manifestation of thoracic spine disc disease is a medical question that is beyond the realm of resolution by lay observation.  It requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  

The only competent (medical) evidence in the record that specifically addresses whether the Veteran's urinary frequency is indeed a neurological manifestation of his service-connected thoracic spine disability is the report of the January 2011 VA examination (with 2012 addendum).  The examiner opined that the Veteran's voiding frequency is more likely than not related to a diuretic he takes, salt intake, and fluid intake rather than any neurological impairment from the spinal cord problems.  In reaching this conclusion, the examiner noted the Veteran only has nocturia 3 times during a week and never more than once per night, and that an individual who has neurological impairment resulting in voiding dysfunction would be far more likely than not to also have more frequent nocturia.  In addition, hydrochlorothiazide, the diuretic at issue in the present case, is well known to produce urinary frequency, and it is a well known medical fact that variations in urinary output in individuals on diuretic therapy are related to the diuretic and to daily variations in fluid intake.  As the opinions are by a physician (who is qualified to provide them), were based on a review of the record, and include an explanation of rationale with citation to factual data, they have substantial probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Because there is no competent evidence to the contrary, they are persuasive.  

The Board has also considered the Veteran's lay statements alleging that his urinary frequency is a neurologic manifestation of his service-connected thoracic spine disability, but finds that they lack probative value.  They are bare expressions of lay opinion (in a medical matter), unaccompanied by any supporting medical opinion or citation to medical literature.   

The preponderance of the evidence is against the Veteran's claim for a separate compensable rating for his urinary frequency as a neurological manifestation of his service-connected thoracic spine disability.  Accordingly, the appeal in the matter must be denied.  


ORDER

A separate compensable rating for a urinary dysfunction as a neurological manifestation of the Veteran's service-connected thoracic spine disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


